Scott, Judge,
delivered the opinion of the court.
This was an action on a negotiable promissory note. This suit was in the name of the holder of the note, Lucius A. Willard. The defence was that the plaintiff was not the legal owner or holder of the note sued upon, and that it was never assigned to the plaintiff.
In the case of Boeka v. Nuella, 28 Mo. 180, it was held that no written assignment was necessary in order to enable the holder of a promissory note to sue thereon in his own name. The owner is prima facie the equitable owner, and under the statute the real party in interest may bring the action in his own name. This view of the subject makes it unnecessary to look into the deposition proving the assignment.
The other judges concurring, the judgment is affirmed, with ten per cent, damages.